NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM BURRESS,                                No. 17-15653

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00630-SAB

 v.
                                                MEMORANDUM*
S. SHEISHA, Chief Medical Executive; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                Stanley Albert Boone, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      William Burress, a California state prisoner, appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to a serious medical need. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo whether the magistrate judge validly entered judgment

on behalf of the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th

Cir. 2014). We vacate and remand.

      Burress consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636 (c). The magistrate judge then screened and dismissed Burress’s action

before the named defendants had been served. See 28 U.S.C. §§ 1915(e)(2)(B)(ii),

1915A. Because all parties, including unserved defendants, must consent to

proceed before the magistrate judge for jurisdiction to vest, Williams v. King, 875
F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order and

remand for further proceedings.

      VACATED and REMANDED.




                                         2                                    17-15653